UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4603


UNITED STATES OF AMERICA,

             Plaintiff – Appellee,

v.

CARLTON TYRONE NASH,

             Defendant – Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:16-cr-00284-TMC-1)


Submitted: May 11, 2018                                           Decided: June 29, 2018


Before GREGORY, Chief Judge, and DUNCAN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emily Deck Harrill, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Beth Drake, United
States Attorney, Columbia, South Carolina, A. Lance Crick, First Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A federal grand jury indicted Carlton Tyrone Nash of violating 18 U.S.C.

§ 922(g)(1), which prohibits a convicted felon from possessing a firearm. At trial, the

government proffered a recorded conversation between Nash and Special Agent Jared

Wingler, in which Nash confessed to possessing a firearm during an attempted theft.

Nash moved to suppress the confession, arguing that Wingler did not properly inform

him of his rights under Miranda v. Arizona, 384 U.S. 436 (1966). The district court

denied Nash’s motion, and a jury convicted him. On appeal, Nash challenges the denial

of his suppression motion. For the reasons that follow, we affirm the district court.



                                             I.

       Nash is a convicted felon with a long criminal history. On March 22, 2016, Nash

broke into a residence and threatened Keeaira Pitts, Michael Robinson, and Cortlin

Turmon with a Galesi .25 caliber pistol. Although Nash was wearing a Hillary Clinton

mask when he first entered the residence, the mask fell off during the incident. Pitts,

Robinson, and Turmon recognized Nash from previous interactions.             After a brief

physical struggle, Nash fled the crime scene.

       When law enforcement arrived at the crime scene, they recovered the pistol and

found blood samples on the Hillary Clinton mask that matched DNA obtained from Nash.

Nash was arrested and charged with several state crimes.

       Additionally, the Bureau of Alcohol, Tobacco, Firearms and Explosives (the

“ATF”) sought to charge Nash with being a felon in possession of a firearm. On April

                                             2
11, 2016, ATF Special Agents Jared Wingler and Rob Horne transported Nash from the

Greenville County Detention Center to federal court for an initial appearance. When

Wingler and Horne arrived at the detention center, Nash began asking questions about the

nature of the charge against him. Wingler told Nash to hold his questions until they got

to Horne’s vehicle.

       Once in the vehicle, Wingler told Nash, “you know you have the right to remain

silent. Anything you say can be used against you in court. You have the right to an

attorney. If you can’t afford to hire one, one can be provided for you. You understand

all that?” J.A. 454. Nash replied, “Yes, sir,” and Wingler continued, stating “You don’t

have to talk to us. You can, you know, stop answering questions anytime you want to.”

Id. According to Wingler, Nash communicated in a clear and cogent manner, Wingler

had no problem understanding Nash, and Nash seemed to have no problem understanding

Wingler.

       Roughly two minutes later, Wingler asked Nash where he got the gun used in the

March 22 burglary, and Nash replied, “I got it from Jack Davis.” J.A. 456. Wingler then

told Nash that Nash would meet a federal defender, who would explain the warrant and

court process, once they arrived at the federal courthouse.



                                            II.

       On April 13, 2016, Nash was indicted in the District of South Carolina, Greenville

Division, for being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1).

                                             3
       Before trial, Nash filed a motion to suppress the statement in which he admitted

that he had acquired the gun from Jack Davis and used it in the March 22 burglary. Nash

contended that the statement to Wingler was obtained in violation of his Fifth and Sixth

Amendment rights. Specifically, Nash argued that Wingler did not properly Mirandize

him because Wingler failed to inform Nash that Nash had the right to have an attorney

present before and during the interrogation. The district court denied the motion.

       Nash was convicted. This appeal timely followed.



                                            III.

       On appeal, Nash contends that the district court erred in denying his motion to

suppress because Wingler did not properly advise him of his right to consult with an

attorney both prior to and during questioning. Whether Wingler’s warning complied with

Miranda is a question of law that we review de novo. See United States v. Dire, 680 F.3d
446, 473 (4th Cir. 2012). For the reasons that follow, we affirm the district court.

       Confessions made during custodial interrogations will be suppressed “unless

police advise the defendant of his rights under Miranda, and the defendant knowingly,

intelligently, and voluntarily waives those rights.” * United States v. Giddins, 858 F.3d
870, 879 (4th Cir. 2017) (quoting United States v. Holmes, 670 F.3d 586, 591 (4th Cir.

2012)). Prior to questioning, an individual taken into custody must be warned that “he

       *
         Nash’s only argument on appeal is that he was not properly Mirandized. He
raises no separate argument concerning his inability to “knowingly, intelligently, and
voluntarily” waive his Fifth and Sixth Amendment rights.


                                             4
has the right to remain silent, that anything he says can be used against him in a court of

law, that he has the right to the presence of an attorney, and that if he cannot afford an

attorney one will be appointed for him.” Miranda, 384 U.S. at 479. An individual’s right

to an attorney includes the right to consult with an attorney prior to questioning and the

right to have an attorney present during interrogation. Id. at 471.

       Although law enforcement officers must advise defendants taken into custody of

all four rights, officers need not recite the warnings according to any specific formula.

See Florida v. Powell, 559 U.S. 50, 60 (2010) (“[T]his Court has not dictated the words

in which the essential information must be conveyed.”). Instead, officers must provide

“the now familiar Miranda warnings. . . or their equivalent.” California v. Prysock, 453
U.S. 355, 360 (1981) (emphasis in original) (quoting Rhode Island v. Innis, 446 U.S. 291,

297 (1980)). Thus, the question before us is whether the warnings that Nash received

“reasonably ‘conve[yed] to [Nash] his rights as required by Miranda.’” Powell, 559 U.S.

at 60 (quoting Duckworth v. Eagan, 492 U.S. 195, 203 (1989)). Precedent compels us to

hold that they did.

       In United States v. Frankson, 83 F.3d 79 (4th Cir. 1996), we held that a law

enforcement officer properly advised a defendant of his right to an attorney with the

phrase “[Y]ou have the right to an attorney,” id. at 81, without specifically advising the

defendant that he had a right to an attorney both prior to and during interrogation, id. at

82. The court explained that the law enforcement officer’s statement communicated to

the defendant that his right to an attorney began immediately and that such a warning

complied with Miranda and its progeny, which “simply do not require that police officers

                                             5
provide highly particularized warnings.” Id. “[A]ll that police officers need to do is

convey the general rights enumerated in Miranda.” Id. As Wingler’s warning to Nash,

advising him “you have a right to an attorney” is virtually identical to that warning given

in Frankson, Frankson controls unless abrogated by an en banc review or overturned or

limited by the Supreme Court. Therefore, the phrase “you have a right to an attorney,”

under these circumstances, sufficiently advised Nash of his general right to consult with

an attorney before and during the interrogation.

       Nash argues that Frankson is undermined by the Supreme Court’s decision in

Powell. Specifically, Nash contends that Powell’s holding requires police officers to

expressly inform a defendant of his right to counsel during questioning. We disagree.

Powell held that warnings that the defendant had “the right to talk to a lawyer before

answering any of [their] questions” and “the right to use any of [his] rights at any time

[he] want[ed] during th[e] interview,” taken together, conveyed the defendant’s right to

an attorney before and during interrogation. Powell, 559 U.S. at 62. Thus, Powell stated

only what is sufficient to satisfy the requirements of Miranda, not what is necessary. In

fact, as previously stated, the Supreme Court has repeatedly and plainly held that no

specific language is required to satisfy Miranda. See id. at 60; see also Duckworth, 492
U.S. at 203 (holding that the court “need not examine Miranda warnings as if construing

a will or defining the terms of an easement”) (quoting Prysock, 453 U.S. at 361);

Prysock, 453 U.S. at 359 (“Miranda itself indicated that no talismanic incantation was

required to satisfy its strictures.”).



                                            6
                                            IV.

       Because ATF agents properly advised Nash of his right to an attorney under

Miranda, we hold that the district court properly denied Nash’s motion to suppress.

Accordingly, the district court’s judgment is

                                                                       AFFIRMED.




                                                7